UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ee ce ce ee eee we ee ee eee ee ee oe on ee ee ee ee ee x
MAKSIM SHERMAN,
PLAINTIFF, VERDICT SHEET
16-CV-1416 (DRH)
-AGAINST-
COUNTY OF NASSAU AND POLICE OFFICER
DAVID J. MCGARRIGLE, FILED
Us ~N CLERK:
S. bIsTR - COURT SD Ny
DEFENDANTS. * JAN 30 2020
2----------------------------------- X Lo
INSTRUCTIONS

THE APPLICABLE LAW AS TO THIS CASE IS FULLY SET FORTH IN THE
CHARGE. THE PURPOSE OF THIS FORM IS SOLELY TO ASSIST YOU IN
REPORTING YOUR VERDICT.

YOUR VERDICT MUST BE UNANIMOUS, THAT IS, EACH OF YOU MUST AGREE
ON THE ANSWER TO EACH QUESTION.

FEDERAL CIVIL RIGETS CLAIM

1. HAS PLAINTIFF’S FEDERAL CIVIL RIGHTS CLAIM OF EXCESSIVE
FORCE BEEN Pe AS TO THE DEFENDANT MCGARRIGLE?

YES V NO

STATE LAW CLAIMS

ASSAULT

2. HAS PLAINTIFF’S STATE LAW CLAIM FOR ASSAULT BEEN ESTABLISHED
AS TO DEFENDANT MCGARRIGLE?

YES vo NO

Page 1 of 3
BATTERY

3. HAS PLAINTIFF’S STATE LAW CLAIM FOR BATTERY BEEN ESTABLISHED
AS TO DEFENDANT MCGARRIGLE?

YES vy NO

IF YOU ANSWERED "NO" TO ALL OF QUESTIONS 1, 2 AND 3 YOU HAVE
FOUND FOR DEFENDANT MCGARRIGLE. PROCEED NO FURTHER AND SIMPLY
REPORT YOUR VERDICT TO THE COURT.

IF YOU ANSWERED "YES" TO ANY OF QUESTIONS 1, 2 OR 3 THEN YOU HAVE
FOUND FOR PLAINTIFF, IN WHICH EVENT YOU SHOULD PROCEED TO
QUESTIONS 4 THROUGH 6 BELOW.

COMPENSATORY DAMAGES

4. PLEASE STATE THE TOTAL AMOUNT OF COMPENSATORY DAMAGES, IF

ANY, YOU ARE AWARDING PLAINTIFF:
COMPENSATORY DAMAGES (TOTAL AMOUNT)

$ |10%,000.00

NOMINAL DAMAGES ($1.00

(TO BE CONSIDERED ONLY IF YOU RETURN A VERDICT FOR PLAINTIFF ON

HIS FEDERAL CIVIL RIGHTS EXCESSIVE FORCE CLAIM BUT DO NOT AWARD

PLAINTIFF ANY COMPENSATORY DAMAGES ON THAT CLAIM)

5. SHOULD PLAINTIFF BE AWARDED NOMINAL DAMAGES IN THE SUM OF
$1.00 ON HIS FEDERAL CIVIL RIGHTS EXCESSIVE FORCE CLAIM AS
AGAINST DEFENDANT? A

aw {v ‘
YES NO
PUNITIVE DAMAGES

6. PLEASE STATE THE AMOUNT OF PUNITIVE DAMAGES, IF ANY, YOU ARE
AWARDING PLAINTIFF AGAINST DEFENDANT:

Page 2 of 3
, Case 2:16-cv-01416-DRH-AYS Document 68 Filed 01/30/20 Page 3 of 3 PagelD #: 550

PUNITIVE DAMAGES

$ _1000,000. 00
DATED: JANUARY , 2020

CENTRAL ISLIP, NEW YORK

Btu Gr

FORE oo

Page 3 of 3
